Citation Nr: 1700318	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  16-42 368	)	DATE
	)
	)


THE ISSUE

Whether a January 7, 2014, Board decision awarding a memorial headstone for the decedent contained clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

In September 2016, the Board docketed its own motion to revise a January 2014 Board decision awarding entitlement to a memorial headstone for the decedent, [redacted], to the appellant,[redacted].  The appellant was notified of the Board's motion, a summary of the reasons for docketing the motion, and notice of the consequences of a determination of CUE in a September 7, 2016, letter.  He was provided 60 days to respond with argument.  The period to respond has elapsed.  As such, due process has been satisfied.  See 38 C.F.R. § 20.1407 (2015).  The Board issues this decision to rule on the motion.  


FINDINGS OF FACT

1.  The decedent did not serve in the Armed Forces of the United States of America.

2.  The location of the decedent's grave is not known.


CONCLUSIONS OF LAW

1.  The January 2014 Board decision contains CUE in determining that the decedent has "veteran" status.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-1407 (2015).

2.  The criteria for entitlement to a memorial headstone or marker on behalf of the decedent have not been satisfied.  38 U.S.C.A. § 2306 (West 2014); 38 C.F.R. §§ 38.630-631 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board brought this motion to determine whether the January 2014 Board decision contained CUE such that the prior outcome must be reversed.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1407.  CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a).  

The material facts of this case are not in dispute.  The decedent served with the Army of the Confederate States of America during the Civil War.  See June 2011 Claim.  The appellant does not allege, and the record does not otherwise suggest, that the decedent ever served with the Armed Forces of the United States of America.  Id.  Additionally, the appellant indicated that the location of the decedent's grave is not known.  Id.; see also December 2011 Notice of Disagreement (stating the decedent was buried in a mass grave and his remains "were lost or unrecoverable" to his family).  

The January 2014 Board decision referred to the decedent as a "Veteran" without analyzing whether he in fact met the requirements for that status and awarded a memorial headstone or marker under 38 U.S.C.A. § 2306(b).  However, on review, the Board finds that the decedent did not have service in the Armed Forces of the United States of America and therefore cannot have "Veteran" status.  Moreover, the Board concludes that the appellant is not entitled to a headstone or marker under any alternative avenue of entitlement.  As such, the 2014 Board decision contains CUE in finding that the decedent is a veteran and that the error manifestly changed the outcome of the decision.  The Board concludes that the appellant is not entitled to memorial benefits on behalf of the decedent.  

The term "veteran" is defined by statute and restricted, among other requirements, to those individuals who served in the Armed Forces of the United States of America.  38 U.S.C.A. § 101(2), (10).  Certain gratuitous benefits administered by VA are available to individuals who did not serve in the U.S. Armed Forces, typically family members of those with "veteran" status.  Such benefits do not confer "veteran" status on those who otherwise do not meet the statutory criteria of service in the U.S. Armed Forces.

VA may furnish government headstones and markers for the unmarked graves of several classes of decedents, including veterans and soldiers of the Confederate Army.  38 U.S.C.A. § 2306(a)(1), (3).  The Secretary may also furnish memorial headstones or markers for several classes of decedents whose remains are unavailable.  38 U.S.C.A. § 2306(b).  Notably, 38 U.S.C.A. § 2306(b) does not include soldiers of the Confederate Army in any eligible class.  

Given the definition of "veteran" contained in 38 U.S.C.A. § 101 and the need for a specific classification in 38 U.S.C.A. § 2306(a) to afford Confederate soldiers memorialization benefits, the Board concludes that service to the Confederacy alone does not confer "veteran" status as a matter of law.  The 2014 Board decision assumed without explanation that the decedent had "veteran" status.  In light of the uncontroverted facts above, this assumption was without foundation and an error of law about which reasonable minds cannot differ.  The decedent in this case does not meet the requirements for "veteran" status as they existed at the time of the 2014 Board decision.  

The Board also concludes that the error above manifestly changed the outcome of the case.  The 2014 Board decision found entitlement to benefits under 38 U.S.C.A. § 2306(b), which provides memorial headstones and markers to commemorate eligible individuals whose remains are unavailable.  The classes of eligible individuals include veterans (also defined as those who die on active duty), spouses and surviving spouses of a veteran, and certain eligible children of a veteran.  38 U.S.C.A. § 2306(b)(2).  Because of the earlier error in assuming the decedent was a "veteran", an order granting entitlement was entered.  However, no eligibility class for memorial headstones or markers includes those who served in the Confederate Army.  As such, the award under 38 U.S.C.A. § 2306(b) was an outcome which would have been manifestly different but for the erroneous "veteran" status determination.

The Board has also considered whether the appellant could have prevailed on an alternative basis.  As mentioned, VA may furnish government headstones and markers for the unmarked graves of several classes of decedents, including soldiers of the Confederate Army.  38 U.S.C.A. § 2306(a)(3).  The term "unmarked grave" is not defined by statute.  VA regulations require that, for headstones and markers for marked graves, the government furnished marker be "placed on the grave...or, if placement on the grave is impossible or impracticable, as close to the grave as possible...."  38 C.F.R. § 38.631(a).  The appellant has contended and the Board found in 2014 that the location of the decedent's remains are unknown.  Had the Board applied 38 U.S.C.A. § 2306(a) instead of 38 U.S.C.A. § 2306(b) and considered the regulatory scheme which anticipates placing headstones and markers on known grave sites, the outcome would also have been manifestly different because there is no particular burial site at which to place a headstone or marker.  

There being no alternative basis on which the benefit sought may be awarded, the Board concludes the "veteran" status error manifestly changed the outcome of the January 2014 Board decision.  Accordingly, that decision contains CUE in awarding entitlement to a memorial headstone or marker to the appellant.  The 2014 Board decision is, therefore, reversed and entitlement to the benefit sought denied.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1407.









	(CONTINUED ON NEXT PAGE)



ORDER

The January 2014 Board decision is reversed.

Entitlement to a memorial headstone or marker for the decedent is denied.




			
	Donnie R. Hachey		James D. Ridgway
	Veterans Law Judge 		Veterans Law Judge
	Board of Veterans' Appeals		Board of Veterans' Appeals




	                         ___________________________________________
David C. Spickler
Veterans Law Judge,  
Board of Veterans' Appeals


Department of Veterans Affairs



